356 U.S. 42
78 S.Ct. 671
2 L.Ed.2d 584
David R. HURLEY, petitioner,v.Joseph E. RAGEN, Warden.
No. 225, Misc.
Supreme Court of the United States
March 17, 1958

David R. Hurley, pro se.
Mr. Latham Castle, Atty. Gen. of Illinois, for respondent.
On petition for writ of certiorari to the Circuit Court of Will County, Illinois.
PER CURIAM.


1
The petition for writ of certiorari is denied without consideration of the questions raised therein and without prejudice to the institution by petitioner of proceedings in any Illinois state court of competent jurisdiction under the Illinois Post-Convinction Hearing Act of August 4, 1949. Ill.Rev.Stat.1957, ch. 38, § 826 et seq.